DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/10/2022.  Claims 1-6 and 8-21 are pending in the case.  Claims 1 and 10 are independent claims.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-12, 14 and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0034114 A1, hereinafter Lee) in view of Yagi et al. (US 2002/0059288 A1, hereinafter Yagi).

As to independent claim 1, Lee teaches a method comprising:
assigning a selection of attributes to evaluate application windows viewable from a computing device (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114, Fig. 6B work group setting screen image);
grouping the application windows within a user interface (UI) according to the selection of attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23); and
Lee does not appear to expressly teach performing an action on the computing device once a number of application windows in a group of application windows reaches a threshold value.
Yagi teaches performing an action on the computing device once a number of application windows in a group of application windows reaches a threshold value (“If the number of display items are exceeded because a newly accessed file/folder does not coincide with any of the recently accessed file/folder items stored in the history storing section 23, the oldest history data is removed while the newly accessed file/folder item is added” paragraph 0058, Examiner notes Fig. 6 menu 52 displays grouped lists, i.e. The list 52 of recently accessed folders in the file menu 51 shows a list of folders recently accessed by the application concerned, the list 53 of prespecified folders shows a list of the folders set by the user, and the list 54 of prespecified files shows a list of the files set by the user.).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise performing an action on the computing device once a number of application windows in a group of application windows reaches a threshold value.  One would have been motivated to make such a combination for increasing the convenience of users. 
 
As to dependent claim 2, Lee teaches the method of claim 1, Lee further teaches wherein the selection of attributes is configurable (Fig. 6B displays work group setting screen image. “Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As of dependent claim 3, Lee teaches the method of claim 1, Lee further teaches wherein grouping the application windows comprises grouping a first subset of the application windows into a first group and grouping a second subset of the application windows, separate from the first subset, into a second group (Fig. 5, objects 53, 54, and 55, which represent work groups and are displayed within a window, are selected, the device 1000 may display all of the windows included in each of the work groups. paragraph 0130).

As of dependent claim 6, Lee teaches the method of claim 3, Lee does not appear to expressly teach wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value.
Yagi teaches wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value (“If the number of display items are exceeded because a newly accessed file/folder does not coincide with any of the recently accessed file/folder items stored in the history storing section 23, the oldest history data is removed while the newly accessed file/folder item is added” paragraph 0058) Examiner notes Fig. 6 menu 52 displays grouped lists, i.e. The list 52 of recently accessed folders in the file menu 51 shows a list of folders recently accessed by the application concerned, the list 53 of prespecified folders shows a list of the folders set by the user, and the list 54 of prespecified files shows a list of the files set by the user.).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value.  One would have been motivated to make such a combination for increasing the convenience of users. 

As to dependent claim 7, Lee teaches the method of claim 1, Lee does not appear to expressly teach wherein performing the action comprises:
performing a first action once the number of application windows in the group of application windows falls below a first threshold value; and
performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value.
Yagi teaches performing a first action once the number of application windows in the group of application windows falls below a first threshold value (“The history storing section 23 is provided to store a history of recently used files and folders, and stores data on recently accessed files and folders corresponding in number to the set display items” paragraph 0058); and
 performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value (“If the number of display items are exceeded because a newly accessed file/folder does not coincide with any of the recently accessed file/folder items stored in the history storing section 23, the oldest history data is removed while the newly accessed file/folder item is added” paragraph 0058,  Examiner notes Fig. 6 menu 52 displays grouped lists, i.e. The list 52 of recently accessed folders in the file menu 51 shows a list of folders recently accessed by the application concerned, the list 53 of prespecified folders shows a list of the folders set by the user, and the list 54 of prespecified files shows a list of the files set by the user).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Stabb to comprise performing a first action once the number of application windows in the group of application windows falls below a first threshold value; and performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value. One would have been motivated to make such a combination for increasing the convenience of users. 

As to dependent claim 8, Lee teaches the method of claim 1, Lee further teaches wherein if an application window from the application windows meets each attribute from the selection attributes, grouping the application windows comprises grouping the application window from the application windows into the group of application windows (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As to independent claim 10, Lee teaches a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor (FIG. 47, the device 1000 may include an output unit 1200 (e.g., a display, etc.), a processor 1300 (e.g., a controller, etc.), and a storage unit 1700 (e.g., a storage)), cause the processor to:
assign a selection of attributes to evaluate application windows viewable from a computing device (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114, Fig. 6B  work group setting screen image );
group the application windows within a user interface (UI) according to the selection of attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23).
Lee does not appear to expressly teach if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device; and
if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device.
Yagi teaches if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device (“The history storing section 23 is provided to store a history of recently used files and folders, and stores data on recently accessed files and folders corresponding in number to the set display items” paragraph 0058 Examiner notes Fig. 6 menu 52 displays grouped lists, i.e. The list 52 of recently accessed folders in the file menu 51 shows a list of folders recently accessed by the application concerned, the list 53 of prespecified folders shows a list of the folders set by the user, and the list 54 of prespecified files shows a list of the files set by the user); and
 if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device (“If the number of display items are exceeded because a newly accessed file/folder does not coincide with any of the recently accessed file/folder items stored in the history storing section 23, the oldest history data is removed while the newly accessed file/folder item is added” paragraph 0058).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device; and if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device. One would have been motivated to make such a combination for increasing the convenience of users. 

As to dependent claim 16, Lee teaches the method of claim 1, Lee further teaches wherein the attribute upon which application window grouping is based comprises a window description (“FIG. 26, in operation S2610, the device 1000 may acquire pieces of attribute information of the windows of a plurality of applications. The pieces of attribute information of the windows may include file names, writing times, writing devices, or storage locations of files associated with the windows.” Paragraph 0252).

As to dependent claim 17, Lee teaches the method of claim 16, Lee further teaches wherein the window description is user selected such that a first group comprises application windows from different applications that share the window description (“In operation S2820, the device 1000 may classify windows that are highly relevant to one another in terms of file name from among the windows of the plurality of applications, into an identical work group, based on the acquired file names of the files.” Paragraph 0261, “Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As to dependent claim 18, Lee teaches the method of claim 1, Lee further teaches wherein application windows are to be grouped based on multiple attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23)

As to dependent claim 19, Lee teaches the method of claim 1, Lee further teaches wherein the attribute upon which application window grouping is based comprises:
a process identifier;
a process name;
a parent window,
an icon;
a window class;
a window title (“The pieces of attribute information of the windows may include file names” paragraph 0252); or
a combination thereof.

Claims 11-12 and 14 reflect non-transitory computer-storage medium embodying the limitations of claims 2-3 and 8, therefore the claims are rejected under similar rationale.

Claims 4-5, 9, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. in view of Yagi et al. and de Judicibus (US 6163317 A)

As of dependent claim 4, Lee teaches the method of claim 3, Lee further teaches the method comprising transferring an application window from the first group to the second group (Fig. 24A application window transferred from first work group to second work group). However, Lee does not appear to expressly teach transferring an application window from the first group to the second group upon attributes associated with the application window changing.
de Judicibus teaches transferring an application window from the first group to the second group upon attributes associated with the application window changing (“The monitor is a program (see steps 107, 115, 116, 117) which constantly checks whether any of the attributes of the objects belonging to the defined scope is changed… Steps 108 and 109 check whether the rules are defined and, if not, the user is asked to define them.  Step 110 applies the rules to the object in the defined scope and this step is performed again (111) each time a message from the monitor (117) is received, which indicates that at least one of the monitored objects modified any of its attributes” Col. 4 lines 42-55).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise transferring an application window from the first group to the second group upon attributes associated with the application window changing.  One would have been motivated to make such a combination to improve user experience by increasing productivity.

As of dependent claim 5, Lee teaches the method of claim 4, Lee does not appear to teach wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group.
de Judicibus teaches wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group (“placing the object whose attribute has changed, into the group of the at least one set” claim 1; Step 110 applies the rules to the object in the defined scope and this step is performed again (111) each time a message from the monitor (117) is received, which indicates that at least one of the monitored objects modified any of its attributes” Col. 4 lines 42-55).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group. One would have been motivated to make such a combination to improve user experience by increasing productivity.

As to dependent claim 9, Lee teaches the method of claim 1, Lee does not appear to expressly teach wherein the action performed is configurable.
de Judicibus teaches wherein the action performed is configurable (“Steps 108 and 109 check whether the rules are defined and, if not, the user is asked to define them.” Col. 4 lines 50-51).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein the action performed is configurable. One would have been motivated to make such a combination for increasing the convenience of users. 

Claims 13 and 15 reflect non-transitory computer-storage medium embodying the limitations of claims 4 and 9. Therefore, the claims are rejected under similar rationale.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. in view of Yagi, and  NPL by VG, Windows 7 Starter Edition 3 Applications Limit Removed, May 30, 2009.

As to dependent claim 20, Lee teaches the method of claim 1, Lee does not appear to expressly teach wherein the first action or second action comprises:
disconnecting a remote session;
performing a system reboot;
logging a user off a system;
launching another application;
launching a script; or
a combination thereof.
VG teaches wherein the first action or second action comprises: 
Windows 7 Starter Edition contains 3 applications limit, i.e. you can’t run more than 3 applications simultaneously. If 3 programs are already running and you try to run a new program, you get following message:

    PNG
    media_image1.png
    184
    350
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise wherein the first action or second action comprises: disconnecting a remote session; performing a system reboot; logging a user off a system; launching another application; launching a script; or a combination thereof. One would have been motivated to free up memory of the device. 

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. in view of Yagi, and Stoakley et al. (US 20010035882 A1, hereinafter Stoakley).

As to dependent claim 21, Lee teaches the method of claim 3, Lee does not appear to expressly teach wherein the first group has different thresholds and actions relative to the second group.
Stoakley teaches wherein the first group has different thresholds (“Those skilled in the art will appreciate that the group threshold limit may be altered to any desired size to facilitate the desired results of the present invention.” Paragraph 0044, For example, Fig. 7 shows first group includes 6 applications and group 258 include 5 applications) and actions relative to the second group (upon reaching a threshold limits the system ungroups the applications).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise wherein the first group has different thresholds and actions relative to the second group. One would have been motivated to make such a combination to provide a customizable experience.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. 
Applicant’s argue Yagi does not mention of any lower limit, nor of such lower limit triggering another action. Examiner respectfully disagrees. Examiner notes that Yagi (paragraph 0058) teaches if the number of display items are exceeded a newly accessed file/folder does not coincide with any of the recently accessed file/folder items stored in the history storing section 23, the oldest history data is removed while the newly accessed file/folder item is added, and the updated history is stored in the history storing section 23. This implies that if the number of display items do not exceed, the oldest history data is kept while the newly accessed file/folder item is added, and the updated history is stored in the history storing section. In other words, although Yagi does not mention any lower limit, nor of such lower limit triggering action, a person ordinary skill in the art would understand the oldest history data can only be kept while adding the newly access file/folder if the number of display items do not exceed (i.e. lower limit or below limit).
Applicant’s argue Judicibus does not mention of transferring applications to different groups based on attributes (page 11).  It appears that claim 4 recites Lee for teaching transferring an application window from the first group to the second group (Fig. 24A application window transferred from first work group to second work group). The rejection of claim 4 recites Judicibus for teaching of attributes associated with the application (object) changing feature. Therefore, the combination of Lee and Judicibus expressly teach the features cited in claim 4.	
Although the applicant’s argument has been shown/explained to be not persuasive, the examiner notes that applicant appears to be requiring a more specific method for performing a first action… and a second action, i.e. is the action performed on the application window(s) or on the device or on another application or on a remote device?? and suggests that should a more specific method for performing two different actions is required, those specifics should be further clarified or included in the claim language to help expedite the prosecution of the this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171